Dismissed and Memorandum Opinion filed September 11, 2012




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00476-CR

                         JERMAINE WALLACE, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 10
                               Harris County, Texas
                          Trial Court Cause No. 1825477


                  MEMORANDUM                          OPINION


      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.
                                   PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2